           Case 1:21-cv-02463-VM Document 9 Filed 06/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                   FOLEY SQUARE



 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:21-cv-02463-VM
                         Plaintiff,

 v.

 JOHN DOE, subscriber assigned IP address
 74.71.27.229,

                         Defendant.



                          PLAINTIFF’S NOTICE OF SETTLEMENT
                              WITH DEFENDANT JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), has settled this

matter with Defendant, John Doe, subscriber assigned IP address 74.71.27.229 (“Defendant”)

through his counsel, Jeffrey Antonelli, Esq. Upon satisfaction of the terms of the parties’

settlement agreement, to which Defendant still has executor obligations, Plaintiff will dismiss this

action with prejudice.

       Dated: June 17, 2021                          Respectfully submitted,



                                              By:    /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (CT29991)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue
                                                     Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff


                                                 1
           Case 1:21-cv-02463-VM Document 9 Filed 06/17/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2021, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James




                                               2
